NORTONI, J.
This is a suit in replevin,which originated before a justice of the peace in Schuyler county. Plaintiff recovered in the justice court and defendant appealed to the circuit court. Upon a trial in the circuit court, plaintiff recovered the second time, and defendant prosecuted an appeal to the Kansas City Court of Appeals. That court reversed the judgment and remanded the cause, to the end of allowing the constable to amend his return and show relevant facts pertaining* to the jurisdiction of the justice. [See Barnes v. Plessner, 121 Mo. App. 677, 97 S. W. 626.] After the case was remanded to the circuit court, a change of venue was awarded to the circuit court of Scotland county, whereupon a trial being had, the finding and judgment again were for plaintiff, and defendant prosecuted an appeal therefrom to this court. This court reversed that judgment and remanded the cause, for error in the form of the verdict, as will appear by reference to Barnes v. Plessner, 137 Mo. App. 571, 119 S. W. 457. After such remand, another trial was had with the same result as the three preceding, that is, a verdict and judgment were given for plaintiff, and from this judgment defendant prosecutes the present appeal.
It is arg*ued, first, that the judgment should be reversed because the record fails to show the justice of the peace before whom the suit was instituted and tried was possessed of jurisdiction over the same. As the court of a justice of the peace is an inferior tribunal, possessing* only statutory and limited jurisdiction, it is frequently said that the facts authorizing it to proceed, that is, pertaining to its jurisdiction, must *464appear somewhere on the face of its record. There are cases where jurisdiction is conferred upon the justice of the peace, by statute, to hear and determine a controversy between parties, though neither the plaintiff nor defendant reside in the township of such justice or in an adjoining township: We contemplate an action by attachment, which may be brought before the justice of a township wherein the property of defendants to be attached may be found, or in an adjoining township thereto, though neither of the parties to the controversy reside in such township or the one adjoining. [See Sec. 7636, R. S. 1909.] Where such locus in quo of the property alone is relied ppon to confer jurisdiction on the justice court, the rule of decision, requiring this jurisdictional fact to appear on the face of the record of the justice, is adhered to- and enforced with much strictness, as will appear by reference to the following authorities in point: Sawyer v. Burris, 141 Mo. App. 108, 121 S. W. 321; State ex rel. v. Cunningham, 106 Mo. App. 58, 79 S. W. 1017; Belshe v. Lamp, 91 Mo. App. 477. But though such be true as to cases of this character, the doctrine is much relaxed with respect to the ordinary class of eases falling within the jurisdiction of the justice, when the essential jurisdictional facts appear in the proof made in the case, though they are not shown on the face of the .record proper. For instance, where it appears in the proof that both plaintiff and defendant rfeside in the same or an adjoining township in which the suit is instituted, the matter of jurisdiction sufficiently appears. [Trimble v. Elkins, 88 Mo. App. 229-236.] Our statute (Sec. 7399, R. S. 1909) provides that “Every action recognizable before a justice of the peace shall be brought before some justice of the township, either: First, wherein the defendants, or one of them, resides, or in any adjoining township,” etc.
The property involved in this controversy is a small quantity of household furniture, valued at about *465twenty dollars, and no one can doubt tliat the justice of the peace is possessed of complete jurisdiction over the subject-matter of a replevin suit for such property, provided the suit is instituted in the court of a justice of the township wherein the defendant resides or in an adjoining- township. It appears, beyond question, from the evidence in the record, that both plaintiff and defendant resided in the town of Coatesville, in Chariton township, Schuyler county, and the replevin suit was instituted before a justice of the peace of Liberty township, in the same county. There is naught in the docket entries of the justice suggesting the residence of either plaintiff or defendant, nor does it appear therein that Liberty township, in which the suit was instituted and tried, and Chariton township, in which both plaintiff and defendant resided, adjoined. The docket of the justice, and the summons itself for that matter, reveals that the summons and writ were directed to the constable of Liberty township, and, from the return of the constable, it appears that he served the writ on defendant in person in Chariton township, which township the return .recites to be an adjoining one. It is always competent to look at the return of the constable on the summons in aid of the proceeding, for it is parcel of the judgment roll. If a jurisdictional fact appears from.such return, it is equally available in support of the judgmeut as if it appeared from some other portion of the record, for the whole record is to be viewed in support of the jurisdiction of the justice. [See Sappington v. Lenz, 53 Mo. App. 44.] After the case was remanded by the Kansas City Court of Appeals, the constable’s return was amended, under an order of the circuit court, to conform to the fact, and, as amended, it states in plain terms that Chariton township-, -in which defendant was served, adjoins Liberty township, in which the suit was instituted, and that both townships are *466in the same county. This is of itself certainly sufficient to support the jurisdiction of the justice, for, as before said, the fact appears in the judgment roll.
Touching the matter of the residence of defendant, it is not essential for that to appear on the docket of the justice nor in the return of the constable. Such is a fact which may be proved in the case by evidence, as any other fact, and, if it appears from the evidence that defendant resided, at the time the suit was instituted and the summons served, within the jurisdiction of the justice, as defined by the statute — that is, in the township of the justice or in an adj oining’ township — it will suffice. [See Trimble v. Elkins, 88 Mo. App. 229.]
But, aside from this, the matter appears-to be one of jurisdiction over the person only, for as above stated, the justice of the peace undoubtedly had jurisdiction over the subject-matter of the replevin suit, and such being true, the matter of the jurisdiction of the justice over the person of defendant was one which could be waived. The authorities are multiplied to the effect that where the justice has jurisdiction over the subject-matter, that is, over the general class of actions, the appearance of defendant before him operates a waiver as to that over his person. [See Bohn v. Devlin, 28 Mo. 319; Meyer v. Ins. Co., 184 Mo. 481, 489, 83 S. W. 479; Trimble v. Elkins, 88 Mo. App. 229; Smith v. Lyle Rock Co., 132 Mo. App. 297, 111 S. W. 831.] The transcript of the justice docket before us recites that defendant appeared both personally and by attorney and contested plaintiff’s case at the trial before him in Liberty township, and this being true, the matter of jurisdiction over his person is certainly waived, provided the cases last cited declare the sound law. But this, of course, is unimportant, for it sufficiently appears that defendant was personally served and that he resided in a township adjoining the one in which -the suit was instituted.
*467We have examined the other arguments advanced for a reversal of the judgment and do not regard them as possessing sufficient merit to prolong the opinion. The only issue on the trial was as to whether or not defendant was in possession of the goods at the time the suit was instituted and service had upon him. There is an abundance of evidence tending to prove that he was, and the instructions fairly submitted the issue to the jury. Four juries have found the facts for plaintiff and the judgment should be affirmed. It is so ordered.
Caulfield, J., concurs; Reynolds, P. J., dissents in separate opinion.